Citation Nr: 0204951	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  96-29 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In February 1998, the Board remanded 
the veteran's case to the RO for further action.  By a 
decision dated in September 2000, the Board denied service 
connection for PTSD.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).

In March 2001, a joint motion for remand was filed based on 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That 
month, the Court granted the motion, vacating the Board 
decision and remanding the matter pursuant to 38 U.S.C. § 
7252(a).  The case has been returned to the Board for further 
action.  The attorney who represented the veteran before the 
Court is representing him in this appeal.  

The attorney was contacted by the Board in July 2001 and 
given 90 days to submit additional evidence or argument on 
behalf of the veteran.  In response, the attorney requested a 
complete copy of the veteran's claims folder.  A copy was 
provided in July 2001.

In October 2001, the attorney requested a 90-day extension to 
submit additional documentation.  The Board granted the 
extension and notified the veteran and his attorney of that 
action in October 2001.  The new deadline was January 7, 
2002.

The Board received additional argument and two exhibits from 
the attorney on January 2, 2002.  The exhibits were 
duplicative of evidence already of record as they consisted 
of a copy of a March 2000 VA psychiatric examination and a 
copy of the vacated September 2000 Board decision.  The 
veteran's attorney specifically did not waive consideration 
by the agency of original jurisdiction (AOJ) in the first 
instance unless the Board granted the benefits sought on 
appeal.  See 38 C.F.R. § 20.1304(c) (2001).

However, the Board notes that there is no new or additional 
evidence for consideration by the AOJ.  The two exhibits 
submitted are already of record.  The March 2000 examination 
report was previously considered by the RO and the September 
2000 Board decision was vacated by the Court.  Further, the 
Board decision does not constitute "evidence", as it was an 
administrative decision meant to decide the ultimate issue in 
question.  Finally, the regulations found at 38 C.F.R. 
§ 20.1304(c) were recently amended.  See 67 Fed. Reg. 3099-
3106 (Jan. 23, 2002).  Specifically, the existing provision 
at 38 C.F.R. § 20.1304(c) was eliminated by the regulatory 
change.  This change was effective as of February 22, 2002, 
and applicable to all claims pending on appeal.  67 Fed. Reg. 
3099-3100.  Accordingly, the Board will adjudicate this claim 
based on the evidence of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Persuasive medical evidence fails to establish a current 
diagnosis of PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD related to active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records are negative for complaint or 
treatment for any psychiatric disorders.  The veteran's March 
1970 separation examination included a normal clinical 
psychiatric evaluation.  Records show the veteran served in 
Vietnam from April 1968 to April 1969 with the 169th Engineer 
Battalion and received decorations and awards for his 
service, to include the National Defense Medal, Vietnam 
Service Medal, and Vietnam Campaign Medal.  His record 
indicates that he participated in campaigns including the 
Vietnam Counteroffensive Phase IV, the Tet Counteroffensive, 
and the Vietnam Counteroffensive Phase III.  According to his 
DA Form 20, the veteran served as a heavy construction 
carpenter from April 1968 to November 1968 when his principal 
duty was changed to that of a cook's helper and then first 
cook until his rotation from Vietnam in April 1969.  

Private medical records dated in May 1978 from the Lakeshore 
Mental Health Institute indicate that the veteran was 
hospitalized for a drinking problem.  The diagnosis was 
alcohol addiction.

Records include a September 1994 psychological evaluation 
associated with the veteran's claim for Social Security 
Administration (SSA) disability benefits.  Mental status 
observation revealed that the veteran was adequately dressed 
but that he rocked back and forth throughout the examination 
without apparent knowledge.  The examiner, a psychologist, 
stated that the veteran likely had low average intelligence.  
The veteran reported he experienced nightmares every night 
and that he woke up fighting.  He denied visual 
hallucinations but stated that he was "always looking for 
something."  He stated he thought people were out to hurt 
him.  The examiner noted that the veteran reported a prior 
diagnosis of schizophrenia.  Psychological testing was 
conducted.  The diagnostic impressions were PTSD, psychosis 
not otherwise specified (NOS), alcohol abuse by history, and 
rule out schizophrenia.  The report contained no discussion 
of any events or stressors related to Vietnam.  

VA medical records dated in January 1995 included diagnoses 
of major depressive episode and dysthymic disorder.  A 
February 1995 report included a diagnosis of personality 
disorder.

The veteran was afforded a VA psychiatric examination in July 
1995.   He reported he had been in situations in Vietnam 
where he came under enemy fire and that after service he 
frequently thought about the people who were killed there and 
wondered why he had not been killed.  It was noted that while 
the veteran held long-term employment after service, he found 
himself unable to deal with people because he wanted to 
become physically violent.  The examiner noted the veteran 
demonstrated a high degree of memory impairment and stated 
that his mood involved pervasive anxiety and mild depression.  
The veteran also reported he experienced an ever-present 
readiness to become irritated and angry.  

The examiner noted that the September 1994 SSA psychological 
evaluation included a diagnosis of PTSD but stated the 
diagnosis was not made on any clearly defined grounds.  It 
was also noted that while the veteran did not describe any 
specific situations or events during service in Vietnam that 
he had many of the characteristic signs of chronic PTSD, 
including difficulty concentrating and personality changes.  
An Axis I diagnosis was deferred and the Axis II diagnosis 
was personality disorder.  The examiner stated that 
additional tests should be conducted to determine if a 
diagnosis of PTSD was warranted.

The veteran was granted entitlement to nonservice-connected 
pension benefits in August 1995.  The primary disability 
listed was that of a personality disorder.  

The veteran's claim for entitlement to service connection for 
PTSD was received in October 1995.  The RO wrote to the 
veteran in November 1995 and requested that he provide 
specific evidence regarding any claimed stressors.  

In a November 1995 statement in support of the claim the 
veteran reported that upon his arrival in Vietnam in April 
1968 the airstrip was blown up in front of his plane and his 
disembarkation was delayed while temporary repairs were made.  
He also reported an incident occurring in approximately 
August 1968 during a truck convoy in which he encountered a 
concealed enemy soldier who signaled him not to give away his 
position.  He recalled that it had caused him to shake so 
much that he had difficulty climbing into his truck.  

He stated that in approximately June 1968 he had been in a 
church which was hit by debris from a nearby explosion and 
that in approximately July 1968 he and another serviceman 
witnessed an enemy soldier shooting people randomly in the 
street while taking a group of local workers home.  He 
reported that in approximately March 1969 he was in a 
building in which the lights were knocked out and the 
inhabitants were thrown into one another during an enemy 
attack.  

VA treatment records from the outpatient clinic at Knoxville, 
Tennessee, and the VA medical center (VAMC) in Mountain Home, 
Tennessee, were associated with the claims folder.  The 
records covered a period from April 1990 to November 1995.  
There was no diagnosis of PTSD contained in the records.

The veteran's claim was denied by way of a rating decision 
dated in April 1996.  The veteran was notified of the RO's 
action that same month.

On substantive appeal the veteran reported that a serviceman 
he had befriended was killed by a fellow serviceman and that 
he had helped clean up after the incident.  He also stated 
that he had mailed the possessions of the deceased serviceman 
home to his spouse.  

The veteran was afforded a VA psychiatric examination in 
August 1996.  The examiner was the same as from the veteran's 
July 1995 VA examination.  The examination report revealed 
the veteran was oriented to time, place, and person, but that 
he appeared moderately, chronically depressed over his 
unchanging life situation.  The examiner noted that the 
veteran reported periodic thoughts of suicide.  The diagnosis 
was dysthymia secondary to personality disorder, NOS.

In correspondence dated in September 1996 the U.S. Army & 
Joint Services Environmental Support Group (ESG) (now known 
as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)) reported that morning reports of the 
169th Engineer Battalion dated in June 1968 revealed a cook 
had been shot and killed by a fellow serviceman.  

The veteran was hospitalized at the VAMC in Mountain Home in 
September 1996.  The discharge summary included diagnoses of 
dysthymic disorder, alcohol dependence in remission, and no 
overt evidence of schizophrenia.  It was noted that during 
the course of hospitalization the veteran was observed 
closely for symptoms of PTSD but that none were shown.

An October 1996 VA psychiatric examination report noted the 
veteran's hospitalization in September 1996 for his 
psychiatric disorder and that diagnoses of dysthymia, 
personality disorder, and alcohol dependence had been 
continued at that time.  The report also noted that the 
veteran appeared confused and easily distractible, that he 
endorsed auditory and visual hallucinations, and that his 
memory and reasoning were impaired.  The examiner stated that 
the results of psychological testing done in September 1996 
were of dubious validity because of symptom over endorsement.  
It was not felt that the veteran had PTSD.  

The Mississippi Scale for Combat-Related PTSD was 
administered at the October 1996 examination.  The examiner 
stated that the results reflected an inflated score, which 
was usually supportive of a PTSD diagnosis, but that the 
veteran's response pattern reflected an exaggeration, which 
was lacking in any subtlety.  The diagnoses included 
psychotic disorder, NOS, dysthymia, alcohol dependence in 
remission, and personality disorder.  It was noted that the 
results did suggest some form of major cognitive impairment 
and that the veteran faced moderate to severe stressors in 
his life, including homelessness, financial instability, 
legal problems, and a lack of social support.  

In an October 1996 application for VA benefits the veteran 
reported that he was depressed all the time, that he had 
survivor's guilt, that he was tired all the time, that he 
experienced growing tension, that he startled easily, that he 
had intrusive thoughts and nightmares about Vietnam, and that 
he isolated himself all the time.  In a separate application 
he reported that he had difficulty concentrating and that he 
experienced episodes where he would fall down thinking he was 
back in Vietnam.  

In a November 1996 statement the veteran's former spouse, 
B.D., reported the veteran had severe emotional problems and 
that he had demonstrated periods of rage and periods in which 
he was overly friendly and then would not speak to anyone for 
days.  

In a November 1996 statement, L.R.P., described as a lifelong 
friend for over 30 years, noted the veteran had been 
evaluated for possible disability benefits due to mental 
problems as a result of military service.

In correspondence sent to a congressional representative, 
received by the RO in April 1997, the veteran's mother 
reported that he had not been the same since returning from 
Vietnam and that he had been unable to function sufficiently 
at home or at work.  She stated that he had experienced 
severe flashbacks and severe emotional stress because of 
PTSD.  

In an April 1997 statement in support of the claim the 
veteran reported that he had trouble eating because he tasted 
and smelt gunpowder all the time.  He stated he had been 
plagued by his experiences in Vietnam, including the smell of 
blood and gunpowder and the sound of bombs exploding.

In correspondence received by the RO in March 1998 the 
veteran reported that in approximately May 1969 he had been 
called to subdue a serviceman who was holding the platoon at 
bay and that he disarmed the serviceman and knocked him out.  
He also reported that in approximately June and August 1969 
he had been called to assist in incidents in which a 
serviceman was threatening to kill officers and that he had 
been able to disarm the serviceman.  

A May 1998 VA psychiatric consultation after referral from 
the emergency room included diagnoses of dysthymic disorder 
and PTSD.  It was noted the veteran reported a history of 
dysthymic disorder and ratings for PTSD and occasional audio 
and visual hallucinations of people from Vietnam.  

At a VA psychiatric examination in May 1998 the veteran 
reported that he felt he was under a big dark cloud all the 
time.  He stated he was unable to enjoy anything and that he 
tried to avoid being around people.  He reported that he had 
few friends and that he had been violent with his wives and 
others.  The examiner noted that the veteran did not 
volunteer subjective symptoms indicative of PTSD, and when 
asked about his claim for service connection he reported he 
saw faces coming out of the floor and walls.  

Examination revealed the veteran was fairly well groomed and 
maintained a noticeable side to side rocking motion 
throughout the interview.  The examiner noted the veteran was 
generally uncommunicative and created the impression of 
evasiveness.  There was no clinical evidence of a formal 
thought disorder and no delusions or hallucinations were 
elicited during the interview.  It was noted that while it 
was felt much of the veteran's unusual verbal behavior was 
designed to conceal information, it was apparent he was 
sometimes genuinely unable to efficiently process requests 
for information.  The examiner found that while factors were 
sufficient to produce a functional psychiatric disability, 
there was no evidence indicating that PTSD due to the 
veteran's participation in the Vietnam War played a 
substantial role in his chronic emotional and behavioral 
maladjustment.  

Records were obtained from the SSA and associated with the 
claims folder in October 1998.  The records consisted of two 
private medical evaluations of the veteran and VA records 
dated from January 1995 to May 1998.  A June 1998 
psychological evaluation by a private clinical psychologist 
provided diagnoses of PTSD, alcohol dependence in partial 
remission, and dysthymic disorder.  The report noted that 
historical information was provided by the veteran.  The 
report stated that the veteran experienced flashbacks of 
Vietnam, was easily angered and irritated, and still drank 
beer occasionally.  An October 1998 private report related to 
a general medical examination.  The veteran reported having 
stopped drinking a year earlier.  The report included 
diagnoses of a history of post-traumatic stress syndrome and 
recovering from alcohol abuse.  

VA medical records from September 1996 to June 1997 relate to 
outpatient treatment and treatment provided while the veteran 
was a resident at a VA domiciliary.  An extensive entry from 
a psychology-community wellness clinic evaluation in February 
1997, reviewed the veteran's past psychiatric history, but 
did not provide a diagnosis of PTSD.  A PTSD program intake 
note, dated in June 1997, also provided an extensive 
evaluation of the veteran.  The veteran related that he spent 
a year in Vietnam with a military occupational specialty 
(MOS) as a cook.  He said that he was fired upon during this 
time.  When he was asked to relate particularly dangerous 
experiences he remarked about how he got tired of hearing 
about people that were killed.  He said that he did not know 
anyone that was killed but saw enemy troops being killed.  He 
also said that he saw dead and mutilated bodies.  The veteran 
said that he thought about Vietnam everyday.  He had dreams 
about Vietnam but more often his dreams were about people 
trying to kill him and were not necessarily Vietnam-related.  
He was vague about flashback activity.  The examiner noted 
that the veteran was able to watch movies about Vietnam and 
had watched a documentary about Vietnam the night before.  
The veteran did not appear to endorse other symptoms of 
numbing and avoidance.  His answers were described as quite 
vague.  The examiner noted that there were a number of 
inconsistencies in the veteran's interview when compared to 
his medical record.  It was noted that the medical record 
implied a history of exaggeration of symptoms.  The examiner 
said that the veteran's statements were very vague at times 
although he appeared to be making efforts to be honest and 
forthcoming.  The examiner felt that the veteran appeared to 
endorse symptoms consistent with a diagnosis of PTSD.

The records also reflect that the veteran underwent a period 
of group therapy from February 1997 to November 1997.  One 
purpose of the therapy was to prepare the veteran for 
eventual inclusion in a PTSD therapy program.  The veteran 
was afforded psychological testing during this period.  A 
November 1997 entry noted that the veteran failed to report 
for his appointment for testing feedback.  He had failed to 
report for a prior appointment and had canceled another.  The 
therapist related the results of the testing.  He said that 
the veteran's score of 50 on the Beck Depression Inventory 
was consistent with an extremely severe level of depression.  
The veteran's score on the Mississippi Scale for Combat-
Related PTSD was 157, which exceeded the suggested cutoff of 
107.  The therapist said that the score was consistent with a 
diagnosis of PTSD.  The therapist also noted that the scores 
for the Beck and Mississippi tests were extremely high, even 
for someone in the clinical population.  He added that the 
scores might be an indicator of the symptom exaggeration 
noted in the June 1997 intake note.

Another entry, dated in May 1998, was a psychiatry 
consultation for the veteran.  He was referred from the 
emergency room after reporting with a complaint of feeling 
down.  The consultation noted a history of dysthymic disorder 
and PTSD.  The veteran said he was experiencing bad dreams 
about Vietnam.  The assessment was dysthymic disorder and 
PTSD. 

During a VA psychiatric examination in January 1999 the 
veteran reported the area in which he served in Vietnam 
experienced mortar fire, napalm, and the spraying of Agent 
Orange.  He stated he had used his weapon a few times at the 
perimeter but that he had not been engaged in heavy combat.  
He reported he had been in the National Guard until 1992.  
The examiner noted the veteran did not elaborate much about 
his experience in Vietnam and was not consistent in giving 
information.  Upon further questioning about his sleep 
disturbance the veteran could not recall any specific 
information about nightmare experiences and could not recall 
any specific information about flashbacks or intrusive 
memories of Vietnam.  

It was noted that the veteran reported he was involved in 
divorce proceedings, that he complained of depression, and 
that he avoided socializing with others, but that no other 
symptoms of PTSD were reported.  Upon examination the veteran 
was alert and oriented times three.  He was restless and 
somewhat unkempt but was cooperative.  His affect was 
constricted and his rate of speech was slow but coherent and 
logical.  There were no flights of ideas or looseness of 
associations and no evidence of delusions, hallucinations, 
paranoid thinking process, or homicidal or suicidal ideation.  
His concentration was somewhat impaired but his long-term, 
short-term, and immediate recall were intact.  His judgment 
was questionable and his insight was inadequate.  There was 
no evidence of obsessive or ritualistic behavior, poor 
impulse control, or panic attacks.  The diagnoses included 
dysthymic disorder, alcohol abuse and dependence in 
remission, and personality disorder.  It was noted the 
veteran had been unable to elaborate much about his PTSD 
symptoms but predominately described chronic depressive 
symptoms and a past history of alcohol abuse and dependence 
with some personality symptoms.

The veteran was referred for a VA psychiatric examination in 
February 2000.  The examination report noted that past 
medical records were not available at the time of the 
interview but that the veteran's history was regarded as 
accurate material.  The veteran reported he had seen a 
wounded serviceman who had a mortar round stuck in his 
stomach and that when he first arrived in Vietnam the 
airstrip was under attack and full of craters which initially 
prevented his plane from landing.  He stated that his best 
friend from home had been killed in Vietnam and that during 
the Tet Offensive he confronted a South Vietnamese soldier 
and was able to save his life because the soldier trusted 
him.  The examiner noted that there must have been many other 
events which were either equally traumatic or more so because 
the veteran expressed a preoccupation with blood and although 
at times he was able to talk in an open narrative manner at 
other times he spoke in a very diffuse and detached manner.  

The veteran also reported that he had been extremely 
hypervigilant or paranoid, drank heavily, and showed an 
extreme temper at home and at work.  He stated that he 
continued to check the bushes for cobras or enemy soldiers 
and that upon hearing bombs he would start breathing really 
hard.  He recalled an occasion when he had an urge to kill 
another man.  

The examiner noted the veteran sat in a slightly slumped 
position and kept his head in a position of avoidance until 
he became more comfortable in the interview.  He was 
basically well oriented to time, place, and person but 
presented in a manner which was very vague, diffuse, somewhat 
scattered at times, and obviously extremely detached.  His 
affect was very flattened.  The examiner noted that the more 
one listened the more one could perceive the veteran was 
presenting a detailed and very accurate account of exactly 
how the Vietnam experience was impacting him internally.  

It was noted that the veteran reported approximately two 
nightmares per week, as noted by his wives, but that he could 
not remember the content of the nightmares.  He stated he had 
a history of panic attacks at night in which he soaked the 
bed with sweat and that during flashbacks he heard voices, 
which ended very quickly but then repeated.  He complained of 
an extremely sharp startle response and stated he remained 
hypervigilent.  The diagnoses included severe chronic PTSD.  
The examiner noted the veteran was obviously very troubled 
and dysfunctional as a result of chronic and persistent 
problems with PTSD.  

The veteran was then afforded a VA examination by a panel of 
two board-certified psychiatrists in March 2000.  The report 
noted that both examiners had reviewed the veteran's claims 
folder to include recognition of the verified stressor from 
USASCRUR.  In fact they stated they had reviewed the folder 
page by page.  They noted that this stressor was the only 
verified stressor for consideration in making a diagnosis of 
PTSD related to service in Vietnam.  The report noted that 
the veteran had no decorations associated with participation 
in combat and that his MOS was first as a carpenter and then 
as a cook.

The report detailed an extensive review of past treatment 
records.  Specifically, the results of the several 
Compensation and Pension (C&P) examinations were noted, along 
with the earliest records of treatment.  It was noted that 
the C&P examinations had all failed to find that the veteran 
suffered from PTSD.  The examiners reported that there was no 
evidence of any hospitalizations or outpatient care for PTSD 
since the last examination (in January 1999).  It was noted 
that there were some incidences in the records where PTSD had 
been in the differential diagnosis.  However, the examiners 
did not feel that this meant that the veteran was diagnosed 
with PTSD in the past.

The report went into some detail as to the exchange between 
the examiners and the veteran as they followed the 
examination protocol to elicit pertinent information.  Many 
of the veteran's answers were listed as "I don't know" or 
"I can't remember."  The examiners said they had reviewed 
the report from USASCRUR regarding the shooting death of a 
member of the veteran's unit in Vietnam.  The veteran gave no 
account of responding to this murder with rage, shock or 
horror.  The examiners said that was the principle but not 
the only reason why PTSD was not in the diagnostic 
differential of the veteran.  The report detailed how the 
examiners questioned the veteran about his symptoms and that 
many of his responses did not endorse symptoms of PTSD.  The 
examiners provided an assessment and summary as follows:

This vet has now received individual 
psychiatric examinations from at 
least three psychiatrists or 
psychologists and a joint 
examination by a board of two board 
certified psychiatrists (including 
the chief of psychiatry at Quillon 
VAMC), all at this medical center.  
Even with the tests and exceptions 
of the patient's claims of being 
exposed to the death of another 
service member while in active duty, 
the board of two undersigned 
psychiatrists does not concur with 
the veteran's claim of service-
connected PTSD.  Therefore, the 
board concurs with the prior 
examination competently completed by 
prior professionals regarding this 
identical question.  No new 
information, including regional 
office acceptance of an in-service 
stressor that would verify the first 
criteria (excluding the prospect 
unmet that he should have responded 
with rage, shock or horror) for PTSD 
has come to light in the record or 
in the examination that was 
performed today.

There are now five or more 
professions [sic] at this medical 
center and two examinations from 
Knoxville Outpatient Medical Clinic 
that all are in agreement that this 
veteran does not have a diagnosis of 
PTSD which has service connection.  
As in prior exams, it is the 
impression of the undersigned the 
applicant is elaborating upon or 
perhaps confabulating symptoms of 
PTSD. 

The examiners provided Axis I diagnoses history of dysthymia, 
alcohol dependence, claimed in remission, and psychosis, NOS, 
by history.  The only psychotic symptoms elicited at the 
examination did not qualify, in and of themselves, for a 
diagnosis of PTSD.

II.  Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a) (West 1991); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The evidence necessary to establish the occurrence 
of a recognizable stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy."  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(d); see also 38 U.S.C.A. 
§ 1154(b); VAOPGCPREC 12-99.  If VA determines that the 
veteran did not engage in combat, lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
YR v. West, 11 Vet. App. 393, 397 (1998) (citations omitted); 
see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The Board notes that the decision in Cohen altered the 
analysis in connection with claims for service connection for 
PTSD and held that VA had adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) when it amended the 
regulations pertaining to the rating of mental disabilities.  
See 61 Fed. Reg. 52,695-52,702 (Oct. 8, 1996) (codified at 
38 C.F.R. §§ 4.125-4.130 (2001)).  The major effect of that 
decision was that the criteria have changed from an objective 
"would evoke ... in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror and a more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  

A diagnosis of PTSD by a mental health professional must be 
"presumed (unless evidence shows to the contrary) to have 
been made in accordance with the applicable DSM criteria."  
Cohen, 10 Vet. App. at 139.  The sufficiency of a stressor 
is, accordingly, now a clinical determination for the 
examining mental health professional.  Id. at 140, 141.

The VA regulation applicable to PTSD service connection 
claims, 38 C.F.R. § 3.304(f), was amended to reflect changes 
in law as a result of the Cohen decision.  See 64 Fed. Reg. 
32,807-08 (June 18, 1999).  The Board notes the amendment 
replaced the requirement of a "clear" diagnosis of PTSD 
with a requirement of medical evidence diagnosing the 
disorder in accordance with 38 C.F.R. § 4.125(a) and stated 
that lay testimony alone, in the absence of clear and 
convincing evidence to the contrary, could establish an 
inservice stressor if the evidence established the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat.  See 38 C.F.R. § 3.304(f) (2001).

The Court has held that where the law or regulations change 
while a case is pending the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In this case, there are two changes in regulations 
for consideration.  The first involving the rating criteria 
for mental disabilities which adopted the use of DSM-IV.  The 
second relating to the criteria for establishing service 
connection for PTSD.  The Board will apply the regulations in 
effect at the time the veteran submitted his claim in October 
1995 and the amended regulations as noted.

In addition to the above, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Court has held that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The United States Court of Appeals for 
the Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).  The Board notes that 
38 C.F.R. § 3.102 was recently amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

As a preliminary matter, the Board finds that the veteran did 
not engage in combat during his service in Vietnam.  His 
personal awards and decorations do not establish that he 
participated in combat.  They represent standard awards and 
decorations that recognize service for any U.S. military 
member within the Republic of Vietnam during the veteran's 
period of service.  The veteran has related several vague 
experiences but has never asserted direct involvement in 
fighting with the enemy.  Moreover, the notations on the 
veteran's DA Form 20 of his participation in several 
campaigns, when viewed in context of all the evidence of 
record, does not establish that he engaged in combat with the 
enemy.  See VAOPGCPREC 12-99.  The incident involving the 
shooting of a member of his company is also not considered 
combat as it involved a potentially stressful event but not 
one involving the enemy.

In this case, the Board finds that persuasive medical 
evidence fails to establish the presence of a current 
diagnosis of PTSD.  The Board notes that the veteran has 
received a diagnosis of PTSD on several occasions during the 
period from 1994 to 2000.  The first such diagnosis was made 
by the SSA psychological examiner in September 1994.  The 
veteran's military service was referred to only in passing.  
Psychological testing revealed scores that would indicate the 
veteran to be in the mild range of mental retardation.  
However, the examiner felt that the veteran intentionally 
suppressed his cognitive skills.  The final diagnoses of 
PTSD, psychosis, NOS, rule out schizophrenia and alcohol 
abuse, by history cover a wide area of mental disorders.  Of 
note is that the veteran's PTSD diagnosis was not related to 
any type of specific event or events, whether in service or 
not.

The veteran received a second diagnosis of PTSD, based upon a 
full examination, in June 1998 when he was again afforded a 
SSA examination.  The examiner did not mention Vietnam or 
military service when detailing the veteran's current 
symptomatology.  In fact, the veteran's alcoholism was the 
primary focus of the report.  The veteran was diagnosed with 
PTSD, alcohol in partial remission and dysthymic disorder.  
The clinical summary is the only place where any symptoms 
were related to Vietnam when the examiner stated that the 
veteran had flashbacks and was easily angered and irritated.  
No discussion regarding the specifics of the flashbacks, such 
as their nature, or what triggered them is contained in the 
report.

Another diagnosis of PTSD was made on an outpatient basis at 
a VA facility in May 1998.  The entry is limited in its 
description and provides no specifics as to what is the basis 
for the veteran's PTSD.  Rather, the entry is a clinical 
notation of a treatment assessment for the veteran's 
complaints based on the information provided by the veteran 
at that time.  The February 2000 VA examination, which 
provided a diagnosis of PTSD, is discussed in detail below.

In contrast, the record is replete with multiple examinations 
by VA psychiatrists and psychologists, to include several 
instances of psychological testing, that have thoroughly 
evaluated the veteran, specifically with a view to determine 
if he first, suffers from PTSD, and, second, if that PTSD is 
related to service.  The July 1995 VA examiner was aware of 
the September 1994 SSA examination report and that the 
veteran was diagnosed with PTSD.  He noted that the veteran 
did not give any specific situations or events while he was 
in Vietnam, although he had many of the characteristic signs 
of chronic PTSD.  An Axis I diagnosis was deferred and he 
recommended that conduct psychological testing to assist in 
making a diagnosis.

The same VA examiner evaluated the veteran in August 1996.  
It was noted that the examiner was also periodically treating 
the veteran on an outpatient basis.  The examiner provided a 
diagnosis of dysthymia, secondary to a personality disorder, 
NOS, with borderline features.

Additional VA psychiatric examinations in October 1996, May 
1998, and January 1999 all failed to provide a diagnosis of 
PTSD.  The October 1996 examination report included 
psychological testing performed during the veteran's 
September 1996 hospitalization.  The examiner stated that it 
was his impression that PTSD was not present in the veteran 
although he was attempting to portray himself as having PTSD 
by his responses.  The examiner stated that the veteran's 
elevated scores were of dubious validity.  The May 1998 
examiner said that the veteran did not volunteer subjective 
symptoms indicative of PTSD.  The examiner noted that a 
number of factors and diagnoses, interactive combination, 
could be considered sufficient to have provided a functional 
psychiatric disability.  However, no evidence was found to 
definitively indicate that, PTSD resulting from the veteran's 
Vietnam service, had played a substantial role in his chronic 
emotional and behavioral impairment.  The examiner said that 
PTSD was not found as a diagnosis.  

The January 1999 examiner recounted several items regarding 
Vietnam related by the veteran.  He said that the veteran did 
not elaborate on his experiences.  The veteran could not 
relate any flashbacks or any intrusive memory about Vietnam.  
He complained about avoiding people but there was no startle 
response reported.  The examiner said there were no other 
symptoms of PTSD reported by the veteran.  Again, PTSD was 
not diagnosed.

The discharge summary from the veteran's period of 
hospitalization in September 1996 provided Axis I diagnoses 
of dysthymic disorder, alcohol dependence, in remission, and 
no overt evidence of schizophrenia.  The summary noted that 
the veteran thought that he might have PTSD.  The summary 
also noted that the veteran was given an extensive 
psychological evaluation.  During his period of 
hospitalization, he was observed closely for symptoms of PTSD 
and none were noted.  

The February 2000 VA examination provided a diagnosis of PTSD 
related to the veteran's service in Vietnam.  The examiner 
acknowledged that no records were available for review and 
that he relied entirely on the veteran's history.  The 
examiner felt that the material related by the veteran was 
accurate.  The veteran related several stressful events to 
include seeing another person with a mortar round stuck in 
his stomach, hearing about his best friend having been 
killed, coming across a South Vietnamese soldier and being 
surprised and fearful upon his arrival in Vietnam as the 
runway had been attacked.  The examiner said that he felt 
that there must have been "many other events either equally 
traumatic or more so, because later on in the interview the 
patient expressed so much preoccupation with 'blood'."  The 
examiner's described the veteran's endorsement of many 
symptoms of PTSD to include jumping when a loud noise 
occurred during the interview.  The diagnosis was PTSD, 
severe and chronic.  This diagnosis was not based on any 
verified stressor(s) or any specifically identified event.

The March 2000 VA psychiatric examination report was prepared 
by a board of two board-certified psychiatrists.  They had 
access to the veteran's entire claims folder.  They 
documented their comprehensive review of the folder.  They 
noted the results of the evidence favorable and unfavorable 
to the veteran.  They listed their findings based upon their 
own examination of the veteran.  They noted the inconsistent 
and unreliable results of several psychological testing 
evaluations of the veteran.  They concluded that the veteran 
did not have PTSD.

The February 2000 examination report, not based on any record 
review, is in stark contrast to the vast majority of evidence 
of record, to include the detailed examination reports from 
1995, 1996, 1998, and 1999, as well as the 1996 discharge 
summary.  Those reports clearly considered the veteran's 
claims folder.  The summary was based on the prior records 
and concurrent treatment and evaluation of the veteran for a 
period of time.  The March 2000 examination report provided a 
detailed recitation of the past history as well as a current 
evaluation.

The Board is aware that one of the veteran's stressors was 
confirmed by USASCRUR.  The stressor involved the shooting of 
a member of the veteran's company in Vietnam by another 
soldier.  The USASCRUR report verified the fact that this 
shooting occurred, it did not verify any participation by the 
veteran.  The Board notes that while this event was verified, 
it was never referred to by the veteran in any of his 
examination reports or even as an outpatient.  It is not 
relied upon by the veteran as a stressful event, even at the 
February 2000 examination when the examiner appeared to be 
able to get the veteran to disclose a number of events from 
Vietnam.  

The Board also notes the September 1994 and June 1998 SSA 
diagnoses of PTSD were provided without review of the 
veteran's medical records and claims folder.  Further, as 
noted above, they related no stressful events from service to 
the diagnosis of PTSD.  

The Board finds the March 2000 opinion, and its extensive 
review of the record and discussion of the evidence, is 
persuasive and is consistent with other medical findings 
based upon examination and review of the documented medical 
record as detailed above.  See generally, Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Swann v. Brown, 5 Vet. App. 229 
(1993); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).

The Board also finds although recent amendments to VA laws 
are more favorable to matters related to entitlement to 
service connection for PTSD that the changes are not 
determinative of this appeal.  In this case the persuasive 
medical evidence does not demonstrate that the criteria for a 
diagnosis of PTSD are met.  

The only other evidence in support of the claim are the 
opinions of the veteran, his mother, his former spouse, and a 
lifelong friend.  While they are competent to testify as to 
symptoms the veteran experiences, they are not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Therefore, the Board concludes that 
entitlement to service connection for PTSD is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to service connection and the 
reasonable doubt rule is not applicable.

Finally, the Board notes that the veteran's attorney has 
argued that the March 2000 VA examination was not in 
accordance with regulations, namely that DSM-IV was not 
applied.  While the attorney argues this point, he cites to 
no evidence to show that this is the case.  The regulations 
requiring the use of DSM-IV changed in 1996.  The Veterans 
Health Administration has been conducting psychiatric C&P 
examinations in accordance with the regulations since that 
time.  The report from March 2000 appears to follow the 
standard outline for PTSD examinations found in the Automated 
Medical Information Exchange (AMIE) computerized record 
system. 

The attorney argues the fact that the examiners stated in the 
report that the veteran failed to express "fear, shock or 
horror" makes the entire report invalid and based on a pre-
Cohen standard.  He argues that the opinion should have 
stated that the veteran's response to a stressor should have 
involved "intense fear, helplessness, or horror."  Because 
the report did not express itself exactly in this manner, the 
medical opinion is wrong and must be disregarded.  The Board 
does not agree.

The examiners clearly attempted to elicit symptoms of PTSD 
through their comprehensive questioning of the veteran.  His 
responses are noted.  The examiners' opinion as to the 
meaning of the responses are also noted.  This examination 
report appears to be compatible with those of May 1998, 
January 1999 and even February 2000.  An examiner must ask 
questions to elicit symptoms and then determine if those 
symptoms satisfy the necessary diagnostic criteria.  It is a 
medical question that is the province of the medical 
professional.  See Cohen, 10 Vet. App. 142-143.  In the 
absence of specific evidence that the examination results are 
not consistent with a proper application of DSM-IV, the two 
VA board-certified psychiatrists are entitled to a 
presumption of having performed their job according to the 
regulations.  

The attorney also makes a summary argument that the veteran 
is a combat veteran and, therefore, no independent 
verification of stressors is required.  The argument begins 
by noting that the Board acknowledged the veteran was a 
combat veteran and received decorations and awards for his 
service.  Further, the veteran served in a combat zone that 
exposed him to personal hazards.  

As noted above, the Board has determined that the veteran did 
not engage in combat.  His awards were noted as standard 
awards, as opposed to those reflecting combat involvement.  
The veteran's service in a combat zone is not, of itself, 
sufficient to show that he is a combat veteran for the 
purposes of 38 U.S.C.A. § 1154(b).  VAOPGCPREC 12-99.

III.  VCAA

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), which became effective during the 
pendency of this appeal.  This law is applicable to the 
veteran's claim.  See 38 U.S.C.A. § 5107 note (West Supp. 
2001).  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the new law, VA has a duty to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  There is no outstanding information or 
evidence needed to substantiate the claim in this case.  
There is sufficient information in the record to allow for 
adjudication of the issue on appeal.

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of that information and 
evidence that is to be provided by the claimant and what is 
to be provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise that, 
if such information or evidence is not received within one 
year from the date of such notification, no benefit may be 
paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2001).  In addition, 
38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2001) and established by 
regulation at 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 45,630-
32.  This section of the VCAA and new regulation sets forth 
several duties for the Secretary in those cases where there 
is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.

In this case the veteran first sought entitlement to service 
connection for PTSD in October 1995.  The veteran was 
contacted by the RO in November 1995 and requested to provide 
documentation or evidence to support his claim for PTSD, to 
include specific information on stressors.  The veteran 
responded to the RO.  The claim was still denied and appealed 
to the Board.  The Board remanded the case in February 1998.  
The remand cited to Cohen and the change to the new standard 
for adjudicating cases, thereby giving notice to the veteran 
of the changes.  The remand directed that all outstanding 
medical records be obtained, that records from SSA be 
obtained, and the veteran be afforded a psychiatric 
examination by two board-certified psychiatrists.

Upon return of the case from the Board, the RO contacted the 
veteran in April 1998 and requested that he provide 
information regarding all sources of treatment.  Records were 
obtained from VA sources and from SSA.

The veteran and his representative were notified in a 
statement of the case issued in June 1996 of the provisions 
of law relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  Multiple supplemental statements of the case (SSOC) 
were issued in 1996, 1997, and 2000.  

The Board denied the veteran's claim in September 2000.  The 
decision reviewed all of the evidence of record, and included 
a discussion of the changes in regulations.  The decision 
found the preponderance of the evidence to be against the 
veteran's claim.  

The veteran appealed the Board decision.  A joint motion for 
remand was submitted to the Court to vacate the Board 
decision and remand the claim strictly for consideration of 
application of the VCAA.   The Court granted the motion, 
vacated the September 2000 decision and returned the case to 
the Board.  

Upon remand, the Board notified the veteran and his attorney 
of the Court's action and provided an opportunity to submit 
additional argument or evidence.  An extension of time was 
granted to allow for the submission of additional evidence.  
Argument and evidence was submitted by the attorney in 
January 2002.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided assistance in obtaining the evidence.  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA 
and newly promulgated 38 C.F.R. § 3.159(b).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2001) and established by 
regulation at 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 45,630-
32.  This section of the VCAA and new regulation sets forth 
several duties for the Secretary in those cases where there 
is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by VA 
or the veteran.  All outstanding records regarding PTSD have 
been obtained.  The veteran has been afforded multiple VA 
examinations between 1995 and 2000.  The one stressful event 
specifically identified by the veteran in detail was 
researched and verified, in part, by the USASCRUR.  

The Board finds that VA has complied with the spirit and the 
intent of the duty to assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  Thus, in 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.

The Board has considered the case of Bernard v. Brown, 4 Vet. 
App. 384 (1993) for possible prejudice to the veteran by the 
Board's decision to not remand the case to the RO.  However, 
as indicated in the above discussion, the veteran has been 
afforded the rights and notices required under the VCAA and 
the newly promulgated duty to assist regulations.  The 
evidence has been developed and weighed.  Accordingly, for 
the reasons stated above in the analysis of the application 
of the VCAA and the recently published duty to assist 
regulations, the Board concludes that the veteran would not 
be prejudiced by the Board's action without remand to the RO.


ORDER

Service connection for PTSD is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

